

114 HR 7675 IH: South China Sea Freedom of Navigation Act
U.S. House of Representatives
2020-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7675IN THE HOUSE OF REPRESENTATIVESJuly 20, 2020Mr. Brindisi (for himself, Mr. Byrne, Mr. Balderson, and Mr. Waltz) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo modify and extend the update of the Department of Defense Freedom of Navigation Report.1.Short titleThis Act may be cited as the South China Sea Freedom of Navigation Act. 2.Modification and extension of update of Department of Defense Freedom of Navigation Report(a)In generalSubsection (a) of section 1275 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2540) is amended—(1)by striking an annual basis and inserting a biannual basis; and(2)by striking the previous year and inserting the previous 6 months.(b)ElementsSubsection (b) of such section is amended—(1)in the matter preceding paragraph (1), by striking the year and inserting the period;(2)in paragraph (1), by inserting the number of maritime and overflight challenges to each such claim and before the country;(3)in paragraph (5), by inserting have been protested by the United States but before have not been challenged; and(4)by adding at the end the following:(6)A summary of each excessive maritime claim challenged jointly with international partners and allies..(c)FormSubsection (c) of such section is amended by adding at the end before the period the following: and made publicly available.(d)SunsetSubsection (d) of such section is amended by striking December 31, 2021 and inserting December 31, 2025 .(e)Conforming amendmentThe heading of such section is amended by striking annual and inserting biannual.